Title: From George Washington to George Weedon, 27 September 1781
From: Washington, George
To: Weedon, George


                  
                     Dear Sir
                     Head Quarters Williamsburg Septr 27th 1781
                  
                  I have received your favors of the 25th and 26th together with the examination of the Deserters.
                  I am now making application to the Count de Grasse for some of the Mariners of the Fleet; should they be landed to assist in our Operations (as I expect they will be) they will then be employed on the Gloster side—in that case an Officer senior to the Duke de Lauzun or yourself will be appointed to the Command, and I have no doubt, you will put yourself under his Orders with great chearfullness.  I am Dear Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
               